Table 1 Summary of Land-Use Entitlements(1) Active JOE Residential and Mixed-Use Projects in Florida September 30, 2007 Project Class.(2) County Project Acres Project Units(3) Residential Units ClosedSince Inception Residential Units Under Contract as of 9/30/07 Total Residential Units Remaining Remaining Commercial Entitlements (Sq. Ft.) (4) In Development:(5) Artisan Park (6) PR Osceola 175 616 547 69 Cutter Ridge PR Franklin 10 25 25 Hawks Landing PR Bay 88 168 128 40 Landings at Wetappo RR Gulf 113 24 7 17 Palmetto Trace PR Bay 141 481 477 4 Paseos (6) PR Palm Beach 175 325 323 2 PineWood PR Bay 104 264 264 RiverCamps on Crooked Creek RS Bay 1,491 408 186 222 Rivercrest (6) PR Hillsborough 413 1,382 1,381 1 RiverSide at Chipola RR Calhoun 120 10 2 8 RiverTown PR St. Johns 4,170 4,500 4,500 500,000 SevenShores (Perico Island) RS Manatee 192 686 686 9,000 SouthWood VAR Leon 3,370 4,770 2,237 2 2,531 4,697,360 St. Johns Golf & Country Club PR St. Johns 880 799 796 3 SummerCamp Beach RS Franklin 762 499 80 419 25,000 The Hammocks PR Bay 133 457 457 Victoria Park PR Volusia 1,859 4,200 1,307 163 2,730 818,654 WaterColor RS Walton 499 1,140 879 261 47,600 WaterSound VAR Walton 2,425 1,432 20 1 1,411 457,380 WaterSound Beach RS Walton 256 511 433 6 72 29,000 WaterSound West Beach RS Walton 62 199 28 1 170 WindMark Beach RS Gulf 2,020 1,662 132 1,530 75,000 Subtotal 19,458 24,558 9,420 175 14,963 6,658,994 In Pre-Development:(5) Avenue A PR Gulf 6 96 96 Bayview Estates PR Gulf 31 45 45 Bayview Multifamily PR Gulf 20 300 300 Beacon Hill RR Gulf 3 12 12 Beckrich NE PR Bay 15 70 70 Boggy Creek PR Bay 630 526 526 Bonfire Beach RS Bay 550 750 750 70,000 Breakfast Point, Phase 1 VAR Bay 115 320 320 College Station PR Bay 567 800 800 DeerPoint Cedar Grove PR Bay 668 950 950 East Lake Creek PR Bay 81 313 313 East Lake Powell RS Bay 181 360 360 30,000 Howards Creek RR Gulf 8 33 33 Laguna Beach West PR Bay 59 382 382 Long Avenue PR Gulf 10 30 30 Palmetto Bayou PR Bay 58 217 217 90,000 ParkSide PR Bay 48 480 480 Pier Park NE VAR Bay 57 460 460 190,000 Pier Park Timeshare RS Bay 13 125 125 Port St. Joe Draper, Phase 1 PR Gulf 639 1,200 1,200 Port St. Joe Draper, Phase 2 PR Gulf 981 2,125 2,125 150,000 Port St. Joe Town Center VAR Gulf 180 624 624 500,000 Powell Hills Retail (7) RS Bay 100 3,131 3,131 240,000 Sabal Island RS Gulf 45 18 18 The Cove RR Gulf 57 81 81 Timber Island (8) RS Franklin 49 407 407 14,500 Topsail VAR Walton 115 627 627 300,000 Wavecrest RS Bay 7 95 95 WestBay Corners SE VAR Bay 100 524 524 50,000 WestBay Corners SW PR Bay 64 160 160 WestBay DSAP VAR Bay 15,089 5,628 5,628 4,330,000 WestBay Landing (9) VAR Bay 950 214 214 Subtotal 21,496 21,103 21,103 5,964,500 Total 40,954 45,661 9,420 175 36,066 12,623,494 (1) A project is deemed land-use entitled when all major discretionary governmental land-use approvals have been received.Some of these projects may require additional permits for development and/or build-out; they also may be subject to legal challenge. (2) Current JOE land classifications: ●
